DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 drawn to a photoelectric conversion element, in the reply filed on 4/29/2022 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, e.g. an imaging device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0162617) in view of Im et al. (“Near-infrared photodection based on PbS colloidal quantum dots/organic hole conductor”, Cite No. 2 of Non-Patent Literature Documents of IDS 8/18/2020).
Regrading claim 1, as seen in fig. 1, Takahashi et al. discloses a photoelectric conversion element (or pixel 100 in Fourth Embodiment, figs. 14-15) comprising:
a first electrode (e.g. lower electrode) including a plurality of electrodes (110, 111, and 412, fig. 14) independent from each other (see fig. 14, Fourth Embodiment and First Embodiment, and more specifically [0173-0178] and [0036-0040]);
a second electrode (e.g. upper electrode 106, [0035]) disposed to be opposed to the first electrode (see fig. 14); and
a photoelectric conversion layer (108) including a semiconductor nanoparticle (see quantum dots of a IV-VI compound semiconductor such as PbS, PbTe and CuO described in [0084] and [0161]) and being provided between the first electrode (110, 111, 412) and the second electrode (106, see fig. 14).
Takahashi et al. discloses incorporating a charge confining layer (201, fig. 15, [0177]) provided between the first electrode (or lower electrode 110, 111, and 412) and the photoelectric conversion layer (108, see fig. 15), wherein the charge confining layer functions as a charge transferring layer in a certain transfer path (see fig. 15, [0155], [0157]).
Takahashi et al. does not disclose the charge confining layer (201) including an oxide semiconductor material such that a conduction band of the photoelectric conversion layer has an energy level equal to or higher than an energy level of a conduction band of the oxide semiconductor material. 
Im et al. discloses incorporating a n-type semiconductor layer of oxide semiconductor material TiO2 between a photoelectric conversion layer (or quantum dots PbS layer) and an electrode layer (see Scheme 1, page 697) to act as both as a host that chemically binds to the quantum dots (PbS CQDs) and as an electron carrier such that the number of quantum dots loaded onto the oxide semiconductor material (e.g. TiO2) not only increases the external quantum efficiency but also reduces the response time, and the performance of the device is increased (see abstract, last paragraph of column 1 of page 699), wherein a conduction band of the photoelectric conversion layer (or quantum dots PbS layer) has an energy level higher than an energy level of a conduction band of the oxide semiconductor material, e.g. TiO2 (see Scheme 1a).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photoelectric conversion element of Takahashi et al. by incorporating a n-type semiconductor layer of oxide semiconductor material TiO2 as taught by Im et al. as the electron (charge) confining layer (201) between the first electrode (or lower electrode 110, 111, and 412) and the photoelectric conversion layer (108, see fig. 15); because Takahashi et al. suggests including charge confining layer (201) to act as a charge transferring layer, and Im et al. discloses the oxide semiconductor material, e.g. TiO2, would act as both as a host that chemically binds to the quantum dots (PbS CQDs) and as an electron carrier such that the number of quantum dots loaded onto the oxide semiconductor material (e.g. TiO2) not only increases the external quantum efficiency but also reduces the response time, and the performance of the device would be increased.

Regarding claims 2-3, modified Takahashi et al. disclose a photoelectric conversion element as in claim 1 above, wherein the photoelectric conversion layer is quantum dots PbS layer and the semiconductor layer is of TiO2 (see claim 1 above). Quantum dot PbS has a conduction band energy level approximate the same as the conduction band energy level of the semiconductor layer of TiO2 (see undoped TiO2 and PbS band diagram in Figure 1(a) of evidentiary reference to Liu et al., “Electron Acceptor Materials Engineering in Colloidal Quantum Dot Solar Cells”, Cite No. 3 of Non-Patent Literature Documents of IDS 8/18/2020). 

Regarding claim 4, modified Takahashi et al. discloses a photoelectric conversion element as in claim 1 above, wherein Im et al. shows the semiconductor nanoparticle has (PbS) has a band gap of 1.2eV (see Scheme 1), which is right within the claimed range of 0.6 eV or more and 1.3 eV or less. 

Regarding claim 5, modified Takahashi et al. discloses a photoelectric conversion element as in claim 1 above, wherein Takahashi et al. discloses the semiconductor nanoparticle includes IV-VI compound such as PbS, PbTe (see [0084] and [0161] of Takahashi et al.), and Im et al. discloses the semiconductor nanoparticle includes a core and a ligand, the ligand being bound to a surface of the core, and the core includes a semiconductor particle corresponding to PbS (see Scheme 1 of Im et al.). 

Regarding claim 6, modified Takahashi et al. discloses a photoelectric conversion element as in claim 1 above, wherein Im et al. discloses the semiconductor nanoparticle includes a core (PbS) and a ligand, the ligand being bound to a surface of the core (see Scheme 1), and the ligand includes a sulfur atom (see mercapto group -SH bounded to the surface of the PbS particle in Scheme 1). 

Regarding claim 11, modified Takahashi et al. discloses a photoelectric conversion element as in claim 1 above, wherein Takahashi et al. discloses including an insulation layer (109, fig. 15) between the first electrode (110, 111, 402) and the semiconductor layer (201), wherein the first electrode includes a charge readout electrode (402, fig. 15) and a charge accumulation electrode (110, fig. 15), the charge readout electrode (402) being electrically coupled to the photoelectric conversion layer (108) via an opening provided to the insulation layer (109, see figs. 14-15), the charge accumulation electrode (110) being disposed to be opposed to the photoelectric conversion layer (108) with the insulation layer (109) interposed therebetween (see figs. 14-15). 

Regarding claim 12, modified Takahashi et al. discloses a photoelectric conversion element as in claim 11 above, wherein Takahashi et al. discloses the first electrode (110, 111, 402) includes a charge transfer electrode (111) between the charge readout electrode (402) and the charge accumulation electrode (110, see figs. 14-15).

Regarding claim 13, modified Takahashi et al. discloses a photoelectric conversion element as in claim 1 above, wherein Takahashi et al. disclose respective voltages (115, 114, 113) are individually applied to the plurality of electrodes (110, 111, 402) included in the first electrode (see figs. 14-15). 

Regarding claim 14, modified Takahashi et al. discloses a photoelectric conversion element as in claim 1 above, Takahashi et al. discloses including a semiconductor substrate (550, fig. 5B, [0078], [0082], and [0042]) and photoelectric conversion element is provided on a first surface (or top surface) of the semiconductor substrate (505, see fig. 5B), wherein the photoelectric conversion element includes the first electrode (or lower electrode), the semiconductor layer (201), the photoelectric conversion layer (108), and the second electrode (106) in this order (see claim 1 above, and figs. 14-15).

Regarding claim 15, modified Takahashi et al. discloses a photoelectric conversion element as in claim 14 above, wherein the semiconductor substrate includes a drive circuit, and the plurality of electrodes included in the first electrode is each coupled to the drive circuit (see figs. 14-15, 5B and [0042]).

Alternatively, claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over modified Takahashi et al. (US 2017/0162617) as applied to claim 1 above, and further in view of Liu et al. (“Electron Acceptor Materials Engineering in Colloidal Quantum Dot Solar Cell, Cite No. 3 of Non-Patent Literature Documents of IDS 8/18/2020).
Regarding claims 2-3, modified Takahashi et al. discloses a photoelectric conversion element according as in claim 1 above.
Modified Takahashi et al. does not explicitly disclose an energy level of the conduction band of the photoelectric conversion layer, e.g. PbS, and an energy level of the conduction band of the semiconductor layer, e.g. TiO2, have a difference of 0 eV or more and 0.2 eV or less (claim 2), or an energy level of the conduction band of the photoelectric conversion layer is equal to the energy level of the conduction band of the semiconductor layer (claim 3).
Liu et al. teaches the conduction band of the semiconductor layer, e.g. TiO2, is tuned by doping to achieve conduction band offset - alignment of conduction bands or the difference between the conduction bands of photoelectric conversion layer, e.g. PbS, and the oxide semiconductor layer, e.g. TiO2, to be small or 0 (see Zr-doped TiO2, Figure 1(a)). Liu et al. also teaches the band offsets are consistent with the higher Jsc value for Zr-doped TiO2 and Zr-doped TiO2 electrode manages this delicate balance near -optimally (see second paragraph of second column in page 3835), wherein a favourable conduction band offset further aids in transferring photogenerated electrons from CQD film to the TiO2 electron acceptor electrode (see paragraph bridging first and second column of page 3832).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photoelectric conversion element of modified Takahashi et al. by doping the oxide semiconductor layer to tune the conduction band such that the oxide semiconductor layer TiO2 has a conduction bandgap being aligned with a conduction band gap of the photoelectric conversion layer, or the conduction band offset being 0 or an energy level of the conduction band of the photoelectric conversion layer is equal to an energy level of the conduction band of the oxide semiconductor layer, as taught by Liu et al., because Liu et al. teaches the oxide semiconductor layer, e.g. TiO2, having such conduction band would provide band offset capable of managing the delicate balance the near -optimally, and such band offset would further aids in transferring photogenerated electrons from CQD film to the TiO2 electron acceptor electrode.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified Takahashi et al. (US 2017/0162617) as applied to claim 5 above, and further in view of Murayama (US 2012/0175593).
Regarding claim 7, modified Takahashi et al. discloses a photoelectric conversion element as in claim 5 above, wherein Takahashi et al. discloses the semiconductor nanoparticle (or the quantum dots) includes IV-VI compound such as PbS, PbTe or II-VI compound semiconductor such as ZnS (see [0084] and [0161]).
Modified Takahashi et al. does not explicitly disclose semiconductor nanoparticle further includes a shell provided around the core, and the shell includes at least one of PbO, PbO2, Pb3O4, ZnS, ZnSe, ZnTe, GaS, or GaSe.
Murayama discloses the semiconductor nanoparticle (or quantum dots) includes a shell (4, fig. 1) of material such as ZnS to protect the core (3, fig. 1, see abstract, [0056-0057]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the semiconductor nanoparticle (or the quantum dot) of modified Takahashi et al. by including a shell of material such as ZnS to protect the core as taught by Murayama.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Takahashi et al. (US 2017/0162617) as applied to claim 5 above, and further in view of Kuramachi et al. (US 2011/0290310).
Regarding claim 8, modified Takahashi et al. discloses a photoelectric conversion element as in claim 1 above, wherein the semiconductor layer includes an n-type semiconductor layer (see claim 1 above).
Modified Takahashi et al. does not disclose the n-type semiconductor to be least one of IGZO, ZTO, Zn2SnO4, InGaZnSnO, GTO, Ga2O3:SnO2, or IGO.
Kuramachi et al. discloses IGZO, ZTO, Ga2O3, SnO2, GaInO3 (or IGO), ZnO, In2O3 or an alloy composed of 2 or 3 kinds of these materials are semiconductor exhibit n-type conductivity ([0063-0064]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photoelectric conversion element of modified Takahashi et al. by using IGZO taught by Kuramachi et al. in place of n-type semiconductor TiO2, because Kuramachi et al. disclose the IGZO would restrict carrier loss and yield higher energy conversion efficiency, the production of the photoelectric conversion element (or the solar cell) would be carried out a relatively low temperature without requiring vacuum equipment and complicated apparatuses ([0028-0031]). Alternatively, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used n-type semiconductor IGZO, ZTO, Ga2O3, SnO2, GaInO3 (or IGO), ZnO, In2O3 or an alloy composed of 2 or 3 kinds of these materials taught by Kuramachi et al. in place of the n-type TiO2, because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claims 9 and 10, modified Takahashi et al. discloses a photoelectric conversion element as in claim 1, wherein Takahashi et al. discloses using metal for the first electrode (or lower electrode, [0090]) and using ITO for the second electrode (or upper electrode 106, see [0038] and [0083]).
Modified Takahashi et al. does not explicitly disclose the first electrode is formed by using any of titanium (Ti), silver (Ag), aluminum (Al), magnesium (Mg), chromium (Cr), nickel (Ni), tungsten (W), and copper (Cu) such that the first electrode includes an electrode material having a smaller work function than a work function of the second electrode.
Kuramachi discloses using titanium (Ti), copper (Cu) to form the metal electrode for the photoelectric conversion element (see [0060]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used titanium (Ti) or copper (Cu) as taught by Kuramachi to form the first electrode, because Takahashi et al. explicitly disclose using metal to form the first electrode. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In such modification, the first electrode of titanium (Ti) has smaller work function than the second electrode of ITO (see [0012] and [0098] of evidentiary reference to Kido et al., US 2005/0084713, as Kido et al. discloses titanium has a work function of 4.033eV and ITO has a work function of 5eV).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over modified Takahashi et al. (US 2017/0162617) as applied to claim 5 above, and further in view of Lee et al. (US 2017/0170238).
Regarding claim 16, modified Takahashi et al. discloses a photoelectric conversion element as in claim 14 above, wherein Takahashi et al. discloses the substrate having the pixel circuit disposed thereon ([0042]).
Modified Takahashi et al. does not explicitly show a multilayer wiring layer (or the pixel circuit) is formed on a second surface side opposed to the first surface of the semiconductor substrate.
Lee et al. discloses arranging the multilayer wiring layer (or the circuitry 211, 217, 220 for the photoelectric layer 272) on a second surface side (or bottom surface) of the semiconductor substrate (200), wherein the second surface side (e.g. bottom surface) is oppose to the first surface (or the top surface) having the electrode (or stud layer 230) and the photoelectric layer (272) of the semiconductor substrate (200, see fig. 1).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the photoelectric conversion element of modified Takahashi et al. by having the pixel circuit to be a multilayer wiring layer arranged on the second surface side, or bottom surface, oppose to the first surface of the semiconductor substrate as taught by Lee et al., because Lee et al. explicitly teaches including the pixel circuit and arranging the pixel circuit on the second surface side of the substrate would It would involve a mere rearrangement of parts that would not modify the operation of the system, and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/964,010. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of copending Application No. 16/964,010 also teaches a photoelectric conversion element comprising a first electrode including a plurality of electrodes (see claims 1 and 16), a second electrode disposed to be opposed to the first electrode (see claims 1 and 16), a photoelectric conversion layer including a semiconductor nanoparticle (see claims 1 and 16), a semiconductor layer including an oxide semiconductor material (see claims 1 and 16), and the photoelectric conversion layer and the semiconductor layer including the materials having the conduction bands as claimed (see claims 4-7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726